                 DISTRICT COURT OF THE VIRGIN ISLANDS
                 DIVISION OF ST. THOMAS AND ST. JOHN

                                          )
GOVERNMENT EMPLOYEES’ RETIREMENT          )
SYSTEM OF THE VIRGIN ISLANDS,             )
                                          )
                  Plaintiff,              )     Civil No. 1981-5
                                          )
                  v.                      )
                                          )
KIRK CALLWOOD,1 Commissioner of           )
Finance, THE GOVERNMENT OF THE            )
VIRGIN ISLANDS                            )
                                          )
               Defendants.                )
___________________________________

ATTORNEYS:

Cathy M. Smith
Government Employees Retirement System
St. Thomas, U.S.V.I.
     For the Government Employees’ Retirement System of the
     Virgin Islands,

Robert David Klausner
Klausner, Kaufman, Jensen & Levinson
St. Thomas, U.S.V.I.
     For the Government Employees’ Retirement System of the
     Virgin Islands,

Denise N. George, AG
Carol Thomas-Jacobs, AAG
St. Thomas, U.S.V.I.
     For Kirk Callwood and the Government of the Virgin
     Islands,

Elliot H. Scherker
Angel Taveras
Boston MA and Miami, FL
     For Kirk Callwood and the Government of the Virgin
     Islands.


1 Pursuant to Federal Rule of Civil Procedure 25(d), the caption of this
matter was changed to reflect the substitution of the current Commissioner of
Finance as a party.
GERS v. Callwood, et al.
Civil No. 1981-5
Order
Page 2


                                   ORDER



GÓMEZ, J.

      Before the Court is the motion of the Government Employees’

Retirement System to enforce the Consent Judgment in this

matter.

                   I.      FACTUAL AND PROCEDURAL HISTORY

      In 1959, the Government of the Virgin Islands (“GVI”)

established “a retirement and benefit system for officials and

employees of the [GVI].” See 3 V.I.C. § 701. The GVI created the

Government Employees’ Retirement System of the Virgin Islands

(“GERS”) to administer that retirement and benefit system. See

id.

      The funds of the retirement system “are those of [GERS] and

not those of the [GVI].” See 3 V.I.C. § 701(c). The retirement

system is financed through “contributions by members,

contributions by the employer, interest income, and other income

accruing to [GERS].” 3 V.I.C. § 718(a) All members contribute a

statutorily determined percentage of their compensation to GERS

“in the form of a deduction from compensation” (the “employee

contribution”). See 3 V.I.C. § 718(b)-(c). A given employee’s

contribution is deducted by the GVI from that employee’s

compensation. As the contribution is not the property of the
GERS v. Callwood, et al.
Civil No. 1981-5
Order
Page 3


GVI, the GVI merely serves as a conduit through which an

employee’s contribution passes. The GVI, on behalf of the

employee, is obligated to remit the employee’s contribution to

GERS.

      In addition to remitting employee contributions to GERS,

the GVI has several other responsibilities with respect to

funding GERS. Specifically, the GVI must contribute a

statutorily determined amount based on “a percentage of

employees’ compensation for pay periods” (the “employer

contribution”). 3 V.I.C. § 718(g). The GVI is also required to

“make contributions[,] which together with the members'

contributions and the income of the system[,] will be sufficient

to provide adequate actuarially determined reserve for the

annuities, benefits and administration of [GERS]” (the

“actuarially determined employer contribution” or “ADEC”). 3

V.I.C. § 718(f). This amount is determined by an “an annual

actuarial valuation and appraisal” prepared by GERS. 3 V.I.C. §

718a(a).

      On January 6, 1981, the GERS filed a complaint in this

Court. GERS alleged that the GVI was failing to remit the

required employee and employer contributions to GERS on a timely

basis. On December 10, 1984, this Court entered a consent decree
GERS v. Callwood, et al.
Civil No. 1981-5
Order
Page 4


intended to resolve the dispute between the GVI and GERS (the

“Consent Judgment”).

      Pursuant to the Consent Judgment, the Court ordered the GVI

to, “within thirty (30) days of each payroll period, certify and

pay into the Employees’ Retirement System Fund the total amount

due of employee and employer contributions.” See ECF No. 2, Ex.3

at 1. The Court ordered the GVI to pay within 60 days any

contributions that were more than thirty days past due as of the

date of the judgment. The Court noted that it “d[id] not have

jurisdiction to compel the payment of the legal rate of interest

. . . on [delinquent] . . . contributions.” Id. at 2. The Court

indicated, however, that, “if an act is established by the

Legislature, authorizing the payment of interest, this Consent

Judgment shall be amended to reflect such change.” Id.

      In 1994, GERS alleged that, since the Consent Judgment had

been entered, the GVI had been making required payments to GERS

“between six and ten weeks following each payroll period.”

Employee Ret. Sys. of Gov't of Virgin Islands v. Quinn, No. CIV.

81-5, 1994 WL 326224, at *1 (D.V.I. June 9, 1994). To remedy

this and several other issues, the GVI and GERS stipulated to

the entry of a modified consent judgment, which “outline[d] with

greater specificity the obligations of the parties.” Id. at *3.
GERS v. Callwood, et al.
Civil No. 1981-5
Order
Page 5


On April 25, 1994, the Court entered a modified consent judgment

(the “Modified Consent Judgment”).

      The Modified Consent Judgment ordered that an interest

bearing bank account be established in the name of GERS within

sixty days of the date of the judgment. The GVI was ordered to

“deposit all employer and employee contributions, cash, loan

payments, interest and all other monies received of every kind

and description belonging to [GERS] (‘System Receipts’) . . .

within twenty-one (21) days of the payroll period for which the

contributions and other receipts are collected.” ECF No. 14, Ex.

1 at 1.

      The Court also ordered GERS to complete audits of the “net

assets available for pension benefits . . . as of September 30,

1992, and September 30, 1993.” Id. at 2. These audits were to be

completed no later than October 15, 1994. Te GERS was further

ordered “to prepare an analysis of all cash belonging to [GERS]

held or managed by the Department of Finance for each year

beginning October 1, 1987[,] and for each year thereafter up to

and including the year ending September 30, 1993.” Id. This

analysis was ordered to be completed by August 15, 1994. Copies

of the audit findings and reports and the analysis were to be

filed with the Court within five days of their completion.
GERS v. Callwood, et al.
Civil No. 1981-5
Order
Page 6


       If the Court determined that money belonging to GERS was

held by the GVI, those funds “including accrued interest” were

to be “credited to and deposited in the [GERS bank account].”

Id. at 3. Interest on those owed funds would accrue from the

date of the Modified Consent Judgment “until such time as the

total amount of [GERS] monies in the possession of the [GVI] are

paid into the [GERS bank account].” Id. at 4.

       On May 6, 1994, the Court entered an addendum to the

Modified Consent Judgment (the “Addendum”). The Addendum ordered

the GVI to, “based upon its own internal records, determine the

amount of [GERS] cash that is being held, as of September 30,

1993, by the Department of Finance and submit this data to the

Court within five . . . days of the date this data is received

by the [GERS].” ECF No. 14, Ex. 2 at 1. The Addendum further

ordered that, if there was “no gross disparity between the

amounts” the GVI and GERS determined GERS was owed, GERS was to

direct the GVI “to deposit seventy-five . . . percent of the

lower of the two amounts into the [GERS] bank account within

thirty . . . days of the date such directive is given.” Id. at

1-2.

       On October 17, 2016, GERS filed a motion to enforce the

Consent Judgment and Modified Consent Judgment. GERS argued that

under the Consent Judgment and the Modified Consent Judgment,
GERS v. Callwood, et al.
Civil No. 1981-5
Order
Page 7


the GVI agreed to make actuarially determined employer

contributions to GERS. GERS asserted that the GVI has failed to

make those payments.

      On March 20, 2017, GERS filed a motion captioned “Emergency

Motion for Relief Relating to Withheld Employer and Employee

Contributions.” See ECF No. 20. In that motion, GERS asserted

that beginning in December of 2016, the GVI had ceased making

timely employee and employer contributions to GERS. Since that

time, the GVI has “sporadically forwarded some contributions,

but not all, apparently using that money in the interim for

other governmental purposes.” Id. at 2.

      On March 13, 2018, the Court held an evidentiary hearing in

this matter. During that hearing, the GVI admitted that it had

failed to make timely payments as required under Sections 718(b)

and (g). At the conclusion of that hearing the Court granted the

motion of GERS to enforce the consent judgment in part. In that

Order, the Court stated:

         [T]he Government of the Virgin Islands is in breach
         of the Consent Judgment and Modified Consent
         Judgment for its failure to timely remit to the
         Government   Employees’   Retirement   System   the
         payments required by 3 V.I.C. § 718(b) and 3 V.I.C.
         § 718(g) . . . .
         [N]o later than 3:00 P.M. on March 20, 2018, the
         parties shall file proposals suggesting effective
         remedies for the breach that achieve the objectives
         of the Consent Judgment and Modified Consent
         Judgment.
GERS v. Callwood, et al.
Civil No. 1981-5
Order
Page 8




ECF No. 49 at 2.

      Subsequently, the parties “were able to agree on the

principal amount of employer and employee contributions as set

forth in 3 V.I.C. § 718(b) and (g) . . . due to GERS.” GVI

Brief, ECF No. 53 at 1. The GVI agreed to pay the outstanding

amount over a period of four months, while continuing to make

timely employer and employee contributions. Id. at 2. The

parties agreed that $35,845,597.64 was due to GERS. As support

for this number, the parties submitted a spreadsheet entitled

“Outstanding Contributions and Loan Deductions.” ECF No. 54.

That spreadsheet spans June 10, 2017, to June 9, 2019. The

spreadsheet reflects a 12 pay-period time where no payment was

made by the GVI to GERS for 8 pay periods. Id. By June 13, 2018,

the amount owed to GERS was $8,146,218.85. That amount was

completely paid off before the September, 2018, hearing.

      At a November 2018, hearing, GERS presented evidence of

earlier employer and employee contributions that the GVI had

failed to pay GERS. Austin Nibbs (“Nibbs”) testified that the

amount of “prior period missing employer contributions [is]

approximately $31.5 million.” ECF No. 114 at 33. According to

Nibbs, the missing payments are not the same as the

$35,845,597.64 that was due to GERS, but rather represent prior
GERS v. Callwood, et al.
Civil No. 1981-5
Order
Page 9


instances where the GVI was required to contribute some amount

of money for an employer or employee contribution, but had

contributed less than that amount. Id. at 43-44. The missing

payments “go back years and are still outstanding.” Id.

      At the end of that hearing, the Court ordered GERS to file

a report with the Court “detailing the cumulative amount of the

statutorily determined employer and employee contributions that

were required to be deposited by the GVI, on behalf of all

government employees, into the Government Employees' Retirement

System up to November 15, 2018.” ECF No. 104. The Court further

ordered the GVI to “file its response to the report produced by

GERS.” Id.

      At a February 25, 2019, hearing, GERS presented evidence

that the Government of the Virgin Islands had failed to make

certain employer and employee contribution payments required

under 3 V.I.C. § 718(b) and (g). GERS reported that there was

$72,228,214.50 in missing employer contributions and

$40,264,935.90 in missing employee contributions as of December

31, 2017. The GVI did not present its own calculation of missing

employer and employee contributions. However, the GVI called

into question the validity and reliability of the information

GERS relied on in calculating the missing employer and employee

contributions.
GERS v. Callwood, et al.
Civil No. 1981-5
Order
Page 10


      On June 21, 2019, the Court appointed RSM US LLP (“RSM”) as

the Court’s expert. In that order, the Court noted that GERS

claimed that the GVI owed GERS $66,799.89 in employer

contributions and $37,965.43 in employee contributions. The GVI

claimed it did not owe GERS any money. To resolve this dispute,

the Court appointed RSM and

        tasked [it] with conducting a study to determine what
        employer and employee contributions ought to have
        been paid to GERS under 3 V.I.C. 718 (b) and (g)
        through December 31, 2018 on behalf of all active
        and inactive employees in GERS as of December 31,
        2018, covering the entire period of plan membership
        until termination of employment.

ECF No.148 at 3. The Court further directed that

        RSM’s study shall calculate the amount of any
        employer and employee contributions that were due to
        GERS under 3 V.I.C. 718 (b)and (g) through December
        31, 2018, on behalf of all active and inactive
        employees in GERS as of December 31, 2018, covering
        the   entire  period   of  plan   membership   until
        termination of employment, that remain unpaid.

Id. at 3-4. Ultimately, RSM examined two time periods, the

period of January 1, 2010, through December 31, 2018 (the “2010-

2018 period”) and January 1, 1991, through December 31, 2009

(the “1991-2009 period”).

      On January 29, 2020, RSM filed its final report calculating

unpaid contributions for the 2010-2018 period (the “2010-2018

Report”). RSM determined that the GVI owed GERS between
GERS v. Callwood, et al.
Civil No. 1981-5
Order
Page 11


$4,006,650 and $4,990,749 in employer contributions for the

sample period. RSM also determined that there are about $2.2

million in unpaid employee contributions. This amount was not

included in the estimate, however, because the payment records

were incomplete, and often employee payments are made

independent from the GVI.

      On February 5, 2020, the Court held a hearing in this

matter. During that hearing, a representative from RSM testified

that RSM had “concluded that $5 million was owed from the GVI to

GERS.” ECF No. 234 at 12:23-24. At the conclusion of the

hearing, the Court adopted RSM’s final report and ordered the

GVI to pay GERS $5 million in employer contributions, see ECF

No. 234 at 68:14-17 (“And what . . . [RSM’s] work and th[eir]

process has yielded is clearly a number that the Court also

finds reliable, and that number is $5 million.”), which the

Court ordered the GVI to pay no later than March 5, 2020.

      The Court cautioned that this was only a “partial award”

and that several issues were left unresolved. ECF No. 221 at

3:12-13. First, the Court did not determine whether the GVI owed

GERS $2.2 million in unpaid employee contributions. The Court

also delayed ruling on whether the GVI would owe GERS interest

on the $5 million. To that end, the Court ordered the parties to
GERS v. Callwood, et al.
Civil No. 1981-5
Order
Page 12


file briefs addressing whether interest is owed, and if so, in

what amount.

      On February 13, 2020, the parties submitted a joint

stipulation. In that stipulation, the GVI and GERS both

“agree[d] that at this time there is no evidence to determine .

. . that the Government withheld any of the $2.2 million in

employee obligations from employee paychecks and did not forward

to GERS.” ECF No. 225 at 2. GERS also indicated that it “does

not seek the $2.2 million referenced in the RSM Initial Scope

Report.” Id.

      On February 26, 2020, the parties submitted briefs with

respect to the issue of interest on missing employer

contributions. Both parties acknowledged that, under 3 V.I.C. §

704 (“Section 704”), late payments were subject to “a delinquent

fee of 1.5% for each calendar month” and, following a GERS

Benefits Division invoice, “an additional assessment of 1.0%”

for each month a payment is not made. See 3 V.I.C. § 704(q). In

addition, the parties acknowledged that, under 3 V.I.C. § 736

(“Section 736”), “interest . . . accrue[d] on the amount of the

contributions not paid based on the [GER]'s domestic fixed

income investment rate of return not to exceed the rate of 9%.”

See 3 V.I.C. § 736(b). The GVI argues that this interest was not
GERS v. Callwood, et al.
Civil No. 1981-5
Order
Page 13


mandatory, and was waivable by the Court. GERS argues that this

interest is mandatory and not waivable.

      On March 9, 2020, the Court held a hearing in this matter.

At the hearing, a representative from RSM, Chris Fitzgerald

(“Fitzgerald”), testified that RSM was able to determine what

amount was deficient for each month within the 2010-2018 period.

With respect to the 1.5% delinquent fee under Section 704,

Fitzgerald testified that RSM had calculated that the GVI owed

GERS $5,096,511 for the 2010-2018 period. Fitzgerald was not

aware of any “Benefits Division invoice[s]” that had been

provided to the GVI and was unable to calculate the 1%

additional delinquent assessment under Section 704.

      With respect to the interest under Section 736, Fitzgerald

testified that the parties were in disagreement over the

appropriate rate of interest. For this reason, RSM calculated

the Section 736 interest in three different ways. First, RSM

used the United States Treasury 10-year treasury bonds daily

rates for the relevant time period and applied those rates on a

daily basis as though they were a variable daily interest rate,

and compounded it daily. The calculation using these rates

yielded interest in the amount of $700,000. Second, GERS had

informed RSM that 6% was the appropriate rate for the interest

under Section 736. Using that rate, RSM calculated interest in
GERS v. Callwood, et al.
Civil No. 1981-5
Order
Page 14


the amount of $2,100,000. Third, the GVI suggested the rate

should be tied to the treasury bond rate beginning in 2005, for

which RSM calculated a 2.93% average interest rate. Using that

amount, RSM calculated interest in the amount of $837,000.

      RSM felt that the best way to calculate the Section 736

interest would be to use the actual return on domestic fixed

income investments. Fitzgerald testified that RSM could have

calculated the Section 736 interest using this rate, but the

only rates of return that GERS provided RSM were in aggregate. A

domestic fixed income rate of return would be a subset of the

assets held by GERS. In the absence of an actual rate of return,

RSM believed the 10-year Treasury bond rate was the most

appropriate rate for calculating the Section 736 interest.

      After Fitzgerald’s testimony, the Court heard argument from

the parties. During that argument, the parties’ description of

their practices made it clear that GERS did not submit to the

GVI a “Benefits Division invoice” within the meaning of Section

704. Accordingly, the Court held that Section 704’s 1%

delinquency assessment was not available for GERS. With respect

to both Section 704’s 1.5% delinquency assessment and Section

736’s interest assessment, the Court held that neither was

waivable by the Court and were appropriately assessed against

the GVI. To that end, the Court directed RSM to file a written
GERS v. Callwood, et al.
Civil No. 1981-5
Order
Page 15


report detailing its calculations with respect to the amounts

owed under those provisions.

      On March 10, 2020, GERS filed a motion to supplement the

record with evidence which GERS characterizes as “GERS’ fixed

income returns compared to . . . Barclay’s Index, a respected

benchmark used by retirement systems to measure relative

performance of a fixed income asset allocation.” See ECF No. 237

at 1. Attached to that motion was an affidavit from the GERS’s

Investment Analyst and a chart depicting GERS’s domestic fixed

income returns for the period of January 1, 2000, through

December 31, 2019.

      The GVI opposes GERS’s motion to supplement. The GVI argues

that this information is “unreasonably late” and that “it would

be unfair to accept GERS’s affidavit without allowing GVI an

opportunity to cross-examine GERS and allowing . . . RSM to

review the documents as well.” ECF No. 239 at 4. The GVI also

argues that any interest is barred by the statute of limitations

and laches.

      On March 10, 2020, RSM filed a report on the interest

accrued for the 2010-2018 period. On March 11, 2020, RSM filed

an amended report. Under Section 704, RSM calculated interest in

the amount of $5,134,903 for Section 704’s 1.5% delinquency
GERS v. Callwood, et al.
Civil No. 1981-5
Order
Page 16


assessment. Under Section 736, RSM provided three calculations.2

Using the Variable Daily 10-Year Treasury Rate, RSM calculated

$653,727. Using the Domestic Fixed Income Performance data

provided by GERS on March 10, 2020, RSM calculated $986,370.

Using a fixed 6% rate of interest, RSM calculated $1,711,634.

      On March 17, 2020, RSM filed a report detailing its

calculations for missing GVI payments during the 1991-2009

period (the “1991-2009 Report”).3 RSM explained that it

“follow[ed] a three-step methodology” to calculate “a reasonable

estimate” of GVI’s missing employer contributions. RSM outlined

its methodology as follows:

        1. Step 1: Accepted Pensionable Wage Amounts: We
        assumed that Pensionable Wages, as reported within
        GVI’s Annual FMS Payroll Reports, were properly
        calculated by GVI for approximately 83% (40,621 of
        49,078) of the Employee Years we analyzed. 8 See
        Section VII.B for further detail.

        2. Step 2: Rejected Pensionable Wage Amounts: We
        determined that Pensionable Wages were likely not
        reported accurately for 17% (8,457 of 49,078) of the
        Employee Years we analyzed. RSM therefore relied
        upon the following assumptions and calculations to
        estimate an expected salary amount for 1,029

2 RSM provided calculations of Section 736 interest using simple and daily-
compounded interest. The parties have since agreed that simple interest is
appropriate.

3 The GVI objected to RSM’s report on March 19, 2020. The GVI argued, among
other things, that Section 704(q) was enacted on November 1, 2005, but that
RSM’s interest calculations did not reflect this. On March 20, 2020, the
Court held a status conference with the parties and RSM and directed RSM to
file an amended report that calculated Section 704(q) interest only after the
enactment date of that provision. RSM filed an amended report later that day.
GERS v. Callwood, et al.
Civil No. 1981-5
Order
Page 17


        Employee Years (due to the absence of detailed
        payroll records):
        (i) We assumed that the GVI’s Notice of Personnel
        Action forms (“NOPAs”), containing each employee’s
        expected annual base wages, and/or the GVI’s
        reported salary information, is complete, accurate
        and reliable (utilized for 124 employees, see
        Section VII.C).
        (ii)   In  certain  instances  where   NOPAs  were
        unavailable, RSM utilized Annual Benefit Summaries
        provided by GERS to determine the employee’s
        expected annual base wages. We assumed that this
        reported salary information is also complete,
        accurate and reliable (utilized for 44 employees,
        see Section VII.C).

        3. Step 3: Application of Statistical Sampling: We
        then calculated an estimated adjusted Pensionable
        Wage amount (utilized for 7,428 Employee Years,
        relating   to   3,312   employees).   The   adjusted
        Pensionable Wages were calculated based on the
        result   from    our    statistical   sampling    of
        approximately 80 employees. We applied an adjustment
        to the FMS Pensionable Wage amount based upon the
        calculated ratio between a) the average ratio of
        Pensionable Wages identified within supporting
        documents and b) the gross wages reported in Annual
        FMS Payroll Reports. See Section VII.D for further
        detail.

ECF No. 246, Ex. 1 at 3. Utilizing this method, RSM calculated a

low estimate of $11,580,334 and a high estimate of $15,763,156.

The stratified statistical midpoint is $13,860,879.

      RSM also calculated several permutations of Section 704 and

Section 736 interest on the range of amounts potentially owed by

GERS. For both Section 704 and Section 736, RSM calculated

interest owed with and without a statute of limitations bar and

with and without the pre-November 2005 amounts included as
GERS v. Callwood, et al.
Civil No. 1981-5
Order
Page 18


principal beginning on November 2, 2005. For Section 736, RSM

also calculated interest using both the 10-Year Treasury yields

and GERS’s rate of return on fixed income investment. These

calculations yield a combined Section 704 and Section 736

interest amount of $770,807 on the low end and $48,971,835 on

the high end.

      On March 19, 2020, the GVI filed an objection to the 1991-

2009 Report. The GVI argues that the 1991-2009 Report is

unreliable because RSM relied extensively on NOPAs, which RSM

had previously found to be poor source of data. The GVI also

argues that interest is barred by the statute of limitations and

laches.

   II.    DISCUSSION

      A. Unpaid Contributions for 1991-2009 Period

      A Notice of Personnel Action form (“NOPA”) is a form the

GVI uses to document changes in the employment status of each

GVI employee. GERS relies on NOPAs to determine the amount of

employer and employee contributions that the GVI must remit to

GERS.

      In the 2010-2018 Report, RSM noted that, upon review of the

available records, “NOPA history does not accurately serve as a

proxy for ‘compensation.’” ECF No. 217 at 9. RSM explained:
GERS v. Callwood, et al.
Civil No. 1981-5
Order
Page 19


        Based upon our analysis of Annual Benefit Statements
        provide[d] by GERS, as well as discussions with
        management of GERS, it appears GERS calculates
        expected contributions using NOPAs, both in internal
        documents as well as [in calculating the] GERS Claim.
        The formula utilized appears to be:

        Annual Salary x Number of Years Worked x Contribution
        Rate = Expected Contributions

        RSM observed two types of inaccuracies resulting
        from GERS’s reliance upon NOPAs to determine
        expected contributions:

        a) employees actual hours worked may differ from
        hours contemplated in NOPAs, and b) employee’s
        actual start and end dates may differ from dates
        included within NOPAs. Further detailed explanation
        of each are as follows: a. GERS utilizes NOPA salary
        information to calculate its GERS Claim rather than
        actual payroll. As a hypothetical example, if the
        following occurred:

        i.   An employee has a hiring NOPA dated January 1,
             2017 documenting a full-time annual salary of
             $50,000
        ii. The employee has no subsequent NOPA on file
        iii. The employee took a 2-month unpaid leave of
             absence then GERS Claim ($50,000 multiplied by
             the applicable contribution rate to determine
             “expected contributions”) would be 16.67%
             (1/6th) overstated for calendar year 2017. A
             similar hypothetical example would result in
             the same overstatement for other missing hours
             (unpaid sick leave, suspensions, or other
             shortages of hours worked).

        b. GERS utilizes NOPA start dates to determine the
        expected   commencement   of  an   employee’s   GERS
        contributions. As a hypothetical example, if an
        employee’s NOPA states that they will begin
        employment on January 1, 2017, however, due to
        administrative backlog, budget issues and scheduling
        of employee onboarding, the employee does not begin
        work until February 1, 2017, then GERS Claim would
GERS v. Callwood, et al.
Civil No. 1981-5
Order
Page 20


        be overstated by 8.3% (i.e., one month) for calendar
        year 2017. We observed this issue in one of the ten
        GERS Selections. This issue results in an overstated
        GERS Claim.

Id. at 9-10 (footnote omitted).

      In the 1991-2009 Report, RSM utilized NOPAs in the

calculation of the GVI’s required employer contributions. RSM

did not rely solely on data maintained by GERS. Rather, RSM

employed a robust methodology to improve accuracy and increase

its statistical level of confidence in the data underpinning

RSM’s report. Indeed, among other things, RSM sourced its NOPA

data directly from the GVI--the entity generating the NOPA.

Additionally, to validate and test reliability, RSM tested NOPA

data against other sources of information.

      Notwithstanding RSM’s robust methodology, the GVI argues

that RSM’s earlier dismissal of NOPAs as an unreliable source of

data renders the 1991-2009 Report unreliable and inadmissible

under Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 136

(1997). The GVI’s argument is wanting for several reasons. First,

as discussed above, RSM did not rely solely on GERS’s data.

Moreover, the methodology employed by RSM was designed to

mitigate the problems with relying exclusively on NOPA data.

Second, the Court is satisfied that RSM’s opinion is consistent
GERS v. Callwood, et al.
Civil No. 1981-5
Order
Page 21


with Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 136

(1997).

      The admissibility of expert testimony is governed by

Federal Rule of Evidence 702 (“Rule 702”), which provides:

        If scientific, technical, or other specialized
        knowledge will assist the trier of fact to understand
        the evidence or to determine a fact in issue, a
        witness qualified as an expert by knowledge, skill,
        experience, training, or education, may testify
        thereto in the form of an opinion or otherwise, if
        (1) the testimony is based upon sufficient facts or
        data, (2) the testimony is the product of reliable
        principles and methods, and (3) the witness has
        applied the principles and methods reliably to the
        facts of the case.

Fed. R. Evid. 702. In Daubert v. Merrell Dow Pharm., Inc., 509

U.S. 579, 593-94 (1993), the Supreme Court explained the trial

judge's “gatekeeper function” in assessing the reliability and

relevance of expert testimony and identified factors a trial

judge should consider when faced with a pre-trial evaluation of

expert testimony. The Daubert Court explained:

        The inquiry envisioned by Rule 702 is, we emphasize,
        a flexible one. Its overarching subject is the
        scientific validity and thus the evidentiary
        relevance and reliability — of the principles that
        underlie a proposed submission. The focus, of
        course,   must   be   solely   on   principles   and
        methodology, not on the conclusions that they
        generate.
Id. at 594-95 (emphasis added).
GERS v. Callwood, et al.
Civil No. 1981-5
Order
Page 22


      In Kumho Tire Co. v. Carmichael, 526 U.S. 137 (1999), the

Supreme Court held that the trial judge's gatekeeper function

included review of not only testimony based on “scientific”

knowledge, but also testimony based on “technical” and “other

specialized” knowledge. Id. at 141. The trial court’s objective

in this capacity is “to ensure the reliability and relevancy of

expert testimony.” Id. at 152.

      Proposed expert witness must meet three requirements:

“qualification, reliability, and fit.” Schneider v. Fried, 320

F.3d 396, 405 (3d Cir.2003); Elcock v. Kmart Corp., 233 F.3d

734, 741 (3d Cir.2000). There is no question that RSM is

qualified to offer an expert opinion or that it’s opinion is

relevant and would assist the Court in determining the amount of

missing GVI payments.

      To satisfy the reliability requirement, “the expert's

opinion must be based on the ‘methods and procedures of science’

rather than on ‘subjective belief or unsupported speculation’;

the expert must have ‘good grounds' for his or her

belief.” Paoli II, 35 F.3d at 742 (quoting Daubert, 509 U.S. at

590). In evaluating reliability, a trial court may consider

several factors, including

        (1) whether a method consists of a testable
        hypothesis; (2) whether the method has been subject
        to peer review; (3) the known or potential rate of
GERS v. Callwood, et al.
Civil No. 1981-5
Order
Page 23


        error; (4) the existence and maintenance of
        standards controlling the technique's operation;
        (5) whether the method is generally accepted; (6)
        the relationship of the technique to methods which
        have been established to be reliable; (7) the
        qualifications of the expert witness testifying
        based on the methodology; and (8) the non-judicial
        uses to which the method has been put.

Pineda v. Ford Motor Co., 520 F.3d 237, 247-48 (3d Cir. 2008).

Daubert is a flexible inquiry, and especially in the context of

experts with technical or other specialized knowledge, these

“factors neither necessarily nor exclusively appl[y] to all

experts or in every case.” Kumho Tire Co. 526 U.S. at 142.

      In the 1991-2009 Report, RSM acknowledges that NOPAs are an

imperfect measure of an employee’s actual compensation, but

avers that the “three-step methodology” used by RSM to calculate

GVI’s unpaid obligations “mitigates the risk of using employee

NOPA history as     a proxy for ‘compensation’” because the

methodology “is informed and limited by an employee’s actual

gross wages.” ECF No. at 16. RSM explains:

        While NOPAs and/or salary information, when relied
        upon independently from payroll records, do not
        accurately serve as a proxy for “compensation”, when
        combined with additional sources of information they
        can be informative. As such NOPAs and salary
        information, used to assist RSM in estimating
        pensionable wages (for 17% of the employee years),
        were not the sole source of information in our
        quantification of pensionable compensation amounts.
        Specifically, in no instances did RSM’s annual
        pensionable wage estimates exceed the gross wage
        amounts as reported by FMS’s payroll system. For
GERS v. Callwood, et al.
Civil No. 1981-5
Order
Page 24


        example, if an employee’s gross wages, as reported
        by FMS’s payroll system, were $42,000 and our review
        of available NOPAs or GERS annual benefit summaries
        indicated that the employee’s expected salary was
        $52,000, our model limited pensionable wages to the
        gross wages of $42,000. Further, a sample of ten
        employees with both sets of records indicated that
        the salary reported on GERS’ records was, on average
        within 4% of the amount reported on the GVI reports.
        We are therefore reasonably comfortable relying on
        NOPA’s as well as GERS records in instances in which
        the GVI was unable to provide personnel records of
        its employees.

Id.

      The GVI and GERS have maintained poor records over the

years, and as a result, RSM has been forced to rely on imperfect

data and an incomplete record. This, of course, was the very

reason the Court felt compelled to seek the services of an

expert in this case. This is not problematic under Daubert.

“While expert opinions ‘must be based on facts which enable [the

expert] to express a reasonably accurate conclusion as opposed

to conjecture or speculation, absolute certainty is not

required.’” Dodge v. Cotter Corp., 328 F.3d 1212, 1222 (10th

Cir. 2003) (alterations omitted) (quoting Gomez v. Martin

Marietta Corp., 50 F.3d 1511, 1519 (10th Cir.1995)).

      The Court has previously found RSM’s methodology in dealing

with the GVI’s and GERS’s record-keeping shortfalls to be well-

documented, well-thought-out, and reliable. Likewise, RSM’s
GERS v. Callwood, et al.
Civil No. 1981-5
Order
Page 25


calculated and cautious use of NOPA data in the 1991-2009 Report

was part of a reliable methodology that satisfies Daubert.4

      Accordingly, the Court finds the calculations that resulted

from this methodology to be persuasive. Further, the Court finds

that during the period of January 1, 1991, through December 31,

2009, the GVI failed to pay to GERS $13,860,879 in employer

contributions--the stratified statistical midpoint of RSM’s

estimate in the 1991-2009 Report.

      B. Interest on Unpaid Contributions

      Two provisions impose penalties on the GVI for untimely

contributions to GERS: Section 704(q) and Section 736.

      Section 704(q) provides:

        Retirement contributions paid for a prior period,
        whether by employer or by member, must be charged a
        delinquent fee of 1.5% for each calendar month or
        part thereof that paid contributions should have
        been paid. . . . This delinquent assessment may not
        be waived. If the delinquent assessment is not
        remitted within thirty days following the Benefits
        Division    invoice,   an    additional    delinquent
        assessment of 1.0% on the invoice amount shall be
        assessed for each calendar month or part thereof that
        the invoice is delinquent.




4
 It is worth noting that the process through which the RSM report was
generated was entirely transparent. The Court required the parties and RSM to
share data and methodological approaches at every step to obviate the very
objection the GVI now raises. The GVI was a valuable and active participant
in that process. The objection now prosecuted by the GVI seems more
invigorated by the outcome than the RSM process.
GERS v. Callwood, et al.
Civil No. 1981-5
Order
Page 26


3 V.I.C. § 704(q). Section 704(r) provides:

        Retirement contributions not remitted timely as
        prescribed by this chapter are delinquent, unless at
        the opinion of the Administrator, exceptional
        circumstances   beyond    the   employer's   control
        prevented payment by the prescribed due date and a
        waiver of the delinquent fee is granted by the
        Administrator. A waiver may be granted only once for
        an employer during any one fiscal year. The employer
        shall pay the assessed delinquent fee, plus any
        additional delinquent charges that have accumulated
        during the time required to renew the request for a
        waiver of the delinquency charge.

3 V.I.C. § 704(r).

      Section 736 provides:

        (a)   Neither  the   government  nor   any   agency,
        department, or instrumentality may fail or refuse to
        pay the employer's contribution required by this
        chapter within the applicable time limitation.

        (b)    Whenever     any    agency,    department[,]
        instrumentality, or employer fails to make timely
        contributions, interest shall accrue on the amount
        of the contributions not paid based on the system's
        domestic fixed income investment rate of return not
        to exceed the rate of 9%.

3   V.I.C. § 736.

      The GVI raises several arguments with respect to interest

on its unpaid contributions: (1) that the Court should waive

interest; (2) that some or all of the interest is barred by the

statute of limitations; (3) that some or all of the interest is

barred by laches; (4) that the Court must disregard the GERS’s

evidence regarding actual return of domestic fixed income
GERS v. Callwood, et al.
Civil No. 1981-5
Order
Page 27


investments; and (5) that any contributions owed prior to the

enactment of Section 704(q) and Section 736 must be excluded

from the principal in calculating interest. The Court addresses

these arguments in turn.

            1. Waiver of Interest

      Section 704(q) plainly states that untimely contributions

“must be charged a delinquent fee” and that “[t]his delinquent

assessment may not be waived.” See 3 V.I.C. § 704(q). To be

sure, the very next subsection, Section 704(r), provides that

the Administrator of GERS may grant “a waiver of the delinquent

fee” under certain circumstances and thereby render a late

payment non-delinquent. See 3 V.I.C. § 704(r).

      The GVI’s reliance on Section 704(r) is misplaced for

several reasons. Here, the Administrator of GERS has granted no

waivers for any fees the GVI may owe.

      Undeterred, the GVI argues that, “[i]f the GERS

Administrator has the power to waive the delinquent fee,

certainly the Court has the same ability as it exercises its

equitable jurisdiction.” See ECF No. 227 at 5.

      Section 704(r) limits the waiver of delinquent fees to only

those instances where “exceptional circumstances beyond the

employer’s control prevented payment by the prescribed due

date.” See 3 V.I.C. § 704(r). The GVI argues that the
GERS v. Callwood, et al.
Civil No. 1981-5
Order
Page 28


“exceptional circumstances beyond [its] control” that prevented

it from making timely contributions were that GERS did not

discover any missing employer contributions until 2012, that the

unpaid contributions were “extremely challenging to quantify,”

and that the GERS estimate of unpaid contributions “was

overstated by 566%.” See ECF No. 227 at 4. The GVI argument is

unavailing. Indeed, among other things, the GVI generates a

NOPA, which at the very least, could serve as a baseline

datapoint for calculating contributions. Assuming that the Court

could itself waive the delinquent fees, the Court finds that

these are not circumstances beyond the GVI’s control that

prevented timely contributions.

      In sum, the GVI invites the Court to embark on a journey,

for which the GVI cites no authority, to waive a statutorily

imposed interest obligation. The Court will decline the GVI’s

invitation to rule in a manner unsupported by law and clearly

contrary to law.

      The other penalty provision, Section 736, provides that

“interest shall accrue” on untimely contributions. See 3 V.I.C.

§ 736(b) (emphasis added). Unlike Section 704, Section 736 does

not explicitly prohibit waiving this interest or provide an

avenue through which it may be waived.
GERS v. Callwood, et al.
Civil No. 1981-5
Order
Page 29


      The GVI argues that unless the interest in Section 736 is

waivable, the explicit ban on waivers in Section 704(q) is

surplusage. The explicit ban on waivers in Section 704(q) is,

however, disclaimed in the following subsection, and as such, is

already surplusage.

      The Court finds more significant the fact that, while both

provisions use the mandatory language of “must” or “shall,” see

3 V.I.C. §§ 704(q), 736(b), only Section 704(q) provides an

avenue by which the required result may be avoided, see 3 V.I.C.

§ 704(r). Accordingly, the Court will give the plain meaning of

Section 736 the effect it calls for: the accrual of interest on

the GVI’s untimely contributions to GERS.

            2. Statute of Limitations

      The GVI argues that the vast majority of untimely

contributions in this matter are not subject to interest because

the payments were made outside of the two-year statute of

limitations in 5 V.I.C. § 31(5)(B) (“Section 31(5)(B)”). The

Court is not persuaded by the GVI’s argument.

      Statutes of limitation address the time within which an

action must be commenced after the action accrues. See, e.g.,

Gov't of Virgin Islands v. United Indus., 64 V.I. 312, 323

(2016). Statutes of limitation do not address the time within

which a judgment must be enforced. See Brennan v. Nassau Cty.,
GERS v. Callwood, et al.
Civil No. 1981-5
Order
Page 30


352 F.3d 60, 62-63 (2d Cir. 2003) (holding that “consent decrees

are subject to equitable defenses and not legal defenses such as

the statute of limitations”); see also Bergmann v. Michigan

State Transp. Comm'n, 665 F.3d 681, 684 (6th Cir. 2011) (holding

that equitable doctrine of laches, not state statute of

limitations, governed timeliness of motion to enforce consent

decree).

      The matter before the Court is a motion to enforce a

consent decree. As such, its timeliness is governed by laches,

not the statute of limitations.


            3. Laches

      Analogous to a statute of limitations, the defense of

laches aims to prevent the inequitable enforcement of stale

claims. See Gruca v. U.S. Steel Corp., 495 F.2d 1252, 1258-59

(3d Cir. 1974). Laches “consists of two essential elements: (1)

inexcusable delay in instituting suit, and (2) prejudice

resulting to the defendant from such delay.” Univ. of Pittsburgh

v. Champion Prod. Inc., 686 F.2d 1040, 1044 (3d Cir. 1982).

      As a general rule, a sovereign “is not bound by any statute

of limitations, nor barred by any laches of their officers,

however gross, in a suit brought by them as a sovereign

government to enforce a public right, or to assert a public
GERS v. Callwood, et al.
Civil No. 1981-5
Order
Page 31


interest” unless that immunity is expressly waived. Dole v.

Local 427, Int'l Union of Elec., Radio & Mach. Workers, AFL-CIO,

894 F.2d 607, 612 (3d Cir. 1990) (emphasis omitted) (quoting ).

The purpose of exempting sovereigns from the defense of laches

and the operation of statutes of limitations is to further “the

great public policy of preserving the public rights, revenues,

and property from injury and loss, by the negligence of public

officers.” Guar. Tr. Co. of New York v. United States, 304 U.S.

126, 132 (1938) (quoting United States v. Hoar, 26 F. Cas. 329,

330 (C.C.D. Mass. 1821)). The furtherance of this policy

requires the application of this immunity to both government

agencies and government corporations in appropriate

circumstances. See Entergy Mississippi, Inc. v. N.L.R.B., 810

F.3d 287, 298 (5th Cir. 2015) (explaining that “the United

States and its agencies are not subject to the defense of laches

when enforcing a public right”); United States v. 93 Court

Corp., 350 F.2d 386, 388–89 (2d Cir. 1965) (“We believe the

policy underlying this exemption to be generally salutary and we

decline to hold that Congress must specifically endow

each government corporation it creates with an expressed

exemption from the bar of statutes of limitations or from the

defense of laches.”).
GERS v. Callwood, et al.
Civil No. 1981-5
Order
Page 32


      While the Virgin Islands is not a state “the Revised

Organic Act has conferred upon it attributes of autonomy similar

to those of a sovereign government or a state.”   In re Hooper's

Estate, 359 F.2d 569, 578 (3d Cir. 1966). For this reason, the

Third Circuit has held that “the general principle that claims

of the sovereign are not subject to the defenses of laches and

the statute of limitations, is applicable to the Territory,

unless expressly waived, and is implied in all its enactments.”

Id.

      GERS is “a retirement and benefit system for officials and

employees of the [GVI].” 3 V.I.C. § 701(a). GERS operates with

“the powers and privileges of a corporation, subject . . . to

the control of the Board of Trustees,” 3 V.I.C. § 701(c), whose

members are appointed by the Governor of the Virgin Islands, 3

V.I.C § 715(a). The GVI defines GERS as “an independent and

separate agency of the [GVI].” 3 V.I.C. § 715(a). Whether

defined as a government corporation or government agency,

compare Gov't Employees Ret. Sys. v. Governor Juan F. Luis Hosp.

& Med. Ctr., No. SX-16-CV-346, 2016 WL 5791256, at *1 (V.I.

Super. Aug. 29, 2016) (defining GERS as “an agency created by

the Virgin Islands Legislature”) with Employees' Ret. Sys. of

Gov't of Virgin Islands v. Gov't of Virgin Islands, No. CIV. 80-

355, 1983 WL 889443, at *1 (D.V.I. Apr. 28, 1983) (identifying
GERS v. Callwood, et al.
Civil No. 1981-5
Order
Page 33


GERS as a “government corporation”), GERS is not subject to the

defense of laches.

      “[A] narrow exception” to the exemption of a sovereign’s

action from laches is “when such actions do not assert any

public interest, title or property.” Dole v. Local 427, Int'l

Union of Elec., Radio & Mach. Workers, AFL-CIO, 894 F.2d 607,

612 (3d Cir. 1990). Such a circumstance occurs when “the

government, although a nominal complainant party, has no real

interest in the litigation, but has allowed his name to be used

therein for the sole benefit of a private person.” Id. (quoting

U.S. v. Beebe, 127 U.S. 338, 347 (1888).

      In Local 427, the United States Secretary of Labor brought

an action under the Labor-Management Reporting and Disclosure

Act (the “LMRDA”) to “enjoin a local union from refusing to

permit one of its members to review collective bargaining

agreements between the union and employers other than her own.”

Id. at 608. The union argued that the Secretary of Labor’s suit

was barred by the statute of limitations. Id. at 609. The Third

Circuit held that the statute of limitations did not apply in

the action because it was brought to enforce a pubic right. Id.

at 616.

      While LMRDA suits “frequently have specific private as well

as public beneficiaries, the touchstone remains the fact that
GERS v. Callwood, et al.
Civil No. 1981-5
Order
Page 34


public policies are served and the public interest is advanced

by the litigation, and the fact that the litigation has private

beneficiaries as well does not detract from the public nature of

the suit.” Id. at 612. The LMRDA was enacted “to curb ‘breaches

of trust, corruption, and disregard of the rights of individual

employees’ in the American labor movement. Id. at 613

(alterations omitted) (quoting 29 U.S.C. § 401(b)). To “avert

these abuses” the LMRDA “expose[d] union operations to the

scrutiny of union members and the public” by “requir[ing] unions

and union officers to disclose a variety of financial and other

information concerning union activity.” Id. By bringing its

action on behalf of the employee in that case, the Secretary of

Labor was attempting to do just that. Id.

      GERS was created “to encourage qualified personnel to enter

and remain in the service of the Government of the United States

Virgin Islands” by establishing a retirement system that would

provide pensions for retired government workers. 3 V.I.C. §

701(b). The Virgin Islands legislature intended that this system

would both “promot[e] [the] economy” and “promot[e] . . .

efficiency in the administration of government.” Id. To that

end, the Legislature provided for the funding of GERS through

GVI and employer contributions along with two provisions--
GERS v. Callwood, et al.
Civil No. 1981-5
Order
Page 35


Section 704(q) and Section 736--that imposed penalties on the

GVI to ensure contributions were timely made.

      GERS brought this action in 1981 and alleged that the GVI

was failing to make statutorily required contributions, which

combined with the loss of interest on those contributions, made

it difficult for GERS “to provide continuous earning capacity

and benefits to members of the Retirement System.” ECF No. 47,

Ex. 1 at 3. The motion to enforce at issue presently was filed

because GERS believed the GVI’s failure to adequately fund GERS

as required by Section 704 would lead to “insolvency by 2023.”

ECF No. 2 at 1. Such an occurrence would severely hamper the

Virgin Islands Legislature’s intent that GERS “promot[e] [the]

economy” and “promot[e] . . . efficiency in the administration

of government.” 3 V.I.C. § 701(b). An insolvent retirement

system would do little to help the economy and could hardly be

expected to attract new government employees. In this light, the

Court holds that GERS’s motion to enforce asserts a public

interest, and as such, GERS is not subject to the defense of

laches.


            4. Motion to Supplement

      On March 9, 2020, the Court held a hearing addressing,

among other things, the appropriate rate of interest to impose
GERS v. Callwood, et al.
Civil No. 1981-5
Order
Page 36


under Section 736, which provides for interest “based on the

system’s domestic fixed income investment rate of return.” 3

V.I. C. § 736(b). At that hearing, a representative from RSM

testified that GERS had provided RSM with data on rates of

return, but that these numbers were in aggregate, and not a true

domestic fixed income rate of return. The next day, RSM filed a

motion to supplement the record with an affidavit from the

GERS’s Investment Analyst attesting to GERS’s fixed income

returns.

      The GVI opposes GERS’s motion to supplement. The GVI argues

that GERS’s motion to supplement was “unreasonably late” and

that “it would be unfair to accept the GERS’s [proposed

evidence] without allowing GVI an opportunity to cross-examine

GERS.” ECF No. 239 at 4. The GVI does not cite a legal basis for

denying the GERS’s motion to supplement. Rather, it appears that

the GVI is arguing that the Court should sanction GERS by

excluding the evidence GERS seeks to introduce.

      The Court sees no reason to impose sanctions on GERS under

these circumstances. There was no order of the Court with which

GERS failed to comply. The GVI points to no evidence that the

timing of GERS’s submission was motivated by bad faith of any

sort.
GERS v. Callwood, et al.
Civil No. 1981-5
Order
Page 37


      Further, while the GVI has asked for an opportunity to

cross-examine GERS’s affiant, the GVI has provided no contrary

evidence or given the Court any reason to doubt GERS’s evidence.

The Court finds that a hearing on this issue is unnecessary, see

In re Tutu Water Wells CERCLA Litig., 326 F.3d 201, 209 (3d Cir.

2003) (affirming district court’s decision not to hold

evidentiary hearing where “[t]he Settling Parties produced an

extensive documentary record to support their joint motion” and

the opposing parties “presented no competing documents,

testimony, or analysis” and “merely contested the Settling

Parties' evidence as insufficient and replete with errors”), and

will accordingly grant the GERS’s motion to supplement.

      RSM previously testified that the actual return on domestic

fixed income investments--evidence of which was the subject of

the GERS’s motion to supplement--was the best way to calculate

Section 736 interest. The Court agrees, and will adopt the

appropriate RSM calculations that utilize that rate.


            5. Exclusion of Contributions Owed Prior to the
               Enactment of Section 704(q) and Section 736 from the
               Principal

      To determine whether a statute has retroactive effect, the

Virgin Islands Supreme Court utilizes the two-part test

articulated by the United States Supreme Court in Landgraf v.
GERS v. Callwood, et al.
Civil No. 1981-5
Order
Page 38


USI Film Products, 511 U.S. 244 (1994). See Drayton v. Drayton,

65 V.I. 325, 334-35 ( 2016). Under that test,

        [w]hen a case implicates a . . . statute enacted
        after the events in suit, the court's first task is
        to determine whether [the legislature] has expressly
        prescribed the statute's proper reach. If [the
        legislature] has done so, of course, there is no need
        to resort to judicial default rules. When, however,
        the statute contains no such express command, the
        court must determine whether the new statute would
        have retroactive effect, i.e., whether it would
        impair rights a party possessed when he acted,
        increase a party's liability for past conduct, or
        impose new duties with respect to transactions
        already completed. If the statute would operate
        retroactively, our traditional presumption teaches
        that it does not govern absent clear [legislative]
        intent favoring such a result.

Landgraf, 511 U.S. at 280.

      Section 704(q) and Section 736 were enacted on November 2,

2005. See 2005 V.I. Sess. Laws 6794, §§ 3, 24. There is no

express indication that the legislature intended either law to

be applied prospectively or retroactively. Accordingly, the next

step in the Court’s analysis is to determine whether Section

704(q) and Section 736 have retroactive effect as applied here.

      Section 704(q) and Section 736 require the GVI to pay

interest on overdue contributions to GERS. The parties agree

that interest should not accrue on any unpaid contributions

during the period prior to November 2, 2005. The GVI goes one
GERS v. Callwood, et al.
Civil No. 1981-5
Order
Page 39


step further and argues that it should not be required to pay

any interest at all on contributions predating November 2, 2005.

      Significantly, “[a] statute does not operate

‘retrospectively’ merely because it is applied in a case arising

from conduct antedating the statute's enactment or upsets

expectations based in prior law. Rather, the court must

ask whether the new provision attaches new legal consequences to

events completed before its enactment.” Landgraf, 511 U.S. at

269–70 (emphasis added).

      In Shook & Fletcher Insulation Co. v. Cent. Rigging &

Contracting Corp., 684 F.2d 1383 (11th Cir. 1982), the trial

court entered a monetary judgment against the defendant in a

diversity action proceeding in Georgia. Id. at 1384-85. At the

time, the relevant state statute provided for 7% post-judgment

interest. Id. at 1388. Sometime after judgment was entered, the

post-judgment interest statute was amended. Effective July 1,

1980, the rate was raised to 12%. Id. In response to the

plaintiff seeking an increase of post-judgment interest, the

district court held that applying the 12% post-judgment interest

rate after July 1, 1980, would have an impermissible retroactive

effect. The defendant was only required to pay the 7% interest

after July 1, 1980. Id. at 1389. On appeal, the Eleventh Circuit

reversed. Id.
GERS v. Callwood, et al.
Civil No. 1981-5
Order
Page 40


      Georgia law defines a retroactive law as one that “creates

a new obligation on transactions or considerations already past,

or destroys or impairs vested rights.” Id. (quoting Williams

Bros. Lumber v. Anderson, 78 S.E.2d 612, 617 (Ga. 1953)). A law

is not retroactive merely because “it relates to antecedent

facts.” Id. (quoting Williams Bros. Lumber, 78 S.E.2d at 617).

Applying that law, the Eleventh Circuit held that the 12%

interest rate should have applied beginning on July 1, 1980. Id.

        [The defendant] has no vested right to a continued
        7% rate of interest on judgments entered against it;
        this rate of interest is a creature of statute, not
        contract. The statute imposed an obligation to pay
        7% annual interest for every day the judgment
        remained unsatisfied until July 1, 1980. On that
        date, a new statutory obligation to pay 12% interest
        was created to apply henceforth for every day that
        the judgment remained unpaid. [The defendant]'s
        obligation to pay interest at an annual rate of 12%
        for the day of July 1, 1980, for example, was not
        incurred as of the date of judgment by virtue of the
        judgment, but rather as of July 1, 1980, by virtue
        of not having paid the judgment by that date. We
        therefore conclude that our construction of the
        statute would not be a retroactive application of
        [the post-judgment interest statute], and that [the
        plaintiff] is entitled as a matter of Georgia law to
        this   increased   rate   of post-judgment interest.

Id.

      Georgia law on retroactivity mirrors that of the Virgin

Islands. While not binding authority, the Court finds the

Eleventh Circuit’s reasoning in Shook & Fletcher Insulation Co.

persuasive. Like the defendant’s obligation to pay the judgment
GERS v. Callwood, et al.
Civil No. 1981-5
Order
Page 41


in that case, the GVI’s obligation to pay GERS here is a

continuing one. The GVI’s obligation to pay GERS sums due before

November 2, 2005, did not “end[]” on the day contribution was

due. See id. The GVI’s debt to GERS was not “complete” on the

day it was incurred. See Landgraf at 280. The GVI was obliged to

pay GERS a certain sum of money on November 1, 2005. The GVI was

obliged to pay GERS the same sum the next day. Imposing interest

on that sum beginning November 2, 2005, would not give

retroactive effect to the interest computation. Accordingly, the

Court will adopt the appropriate RSM calculation that includes

the unpaid contributions from January 1, 1991, through November

1, 2005, with interest on that sum commencing on November 2,

2005.


            6. Appropriate Interest Sum


      Applying the above, the interest owed by the GVI for the

2010-2018 Period is $5,134,903 for Section 704(q) interest and

$986,370 in Section 736 interest, for a total of $6,121,273. For

the 1991-2009 Period, the interest owed by the GVI is

$34,954,904 in Section 704(q) interest and $8,206,450 in Section

736 interest, for a total of $43,161,354.
GERS v. Callwood, et al.
Civil No. 1981-5
Order
Page 42


      C. Actuarially Determined Employer Contributions


      A final issue that remains to be resolved is whether the

Consent Judgment contemplated the ADEC as a component part of

the   “employee and employer contributions” it requires the GVI

to pay GERS. See Consent J., ECF No. 2, Ex.3 at 1.

      Courts “discern the scope of a consent decree by examining

the language within its four corners.” Harris v. City of

Philadelphia, 137 F.3d 209, 212 (3d Cir. 1998). In determining

that scope, a court “must not strain the decree's precise terms

or impose other terms in an attempt to reconcile the decree with

[the court’s] own conception of its purpose.” Id. That is,

“[a] court should interpret a consent decree as written and

should not impose terms when the parties did not agree to those

terms.” Holland v. New Jersey Dep't of Corr., 246 F.3d 267, 281

(3d Cir. 2001).

      “A consent decree is a hybrid of a contract and a court

order. A decree embodies the agreement of the parties and as

such is in some respects contractual in nature.” Id. at 277. For

this reason, consent decrees should be “interpret[ed] with

reference to traditional principles of contract interpretation.”

United States v. New Jersey, 194 F.3d 426, 430 (3d Cir. 1999).

Pursuant to those principles, “resort to extrinsic evidence is
GERS v. Callwood, et al.
Civil No. 1981-5
Order
Page 43


permissible, but only when the decree itself is ambiguous.” Id.

“[A] provision in a decree is ambiguous only when, from an

objective standpoint, it is reasonably susceptible to at least

two different interpretations.” Id.

      In determining whether a term is ambiguous, context

matters, and “circumstances surrounding [a consent decree’s]

formation are always relevant to its meaning.” Id. Further,

under well-established principles of contract interpretation,

“‘the laws which subsist at the time and place of the making of

a contract, and where it is to be performed, enter into and form

a part of it, as if they were expressly referred to or

incorporated in its terms.’” U.S. Tr. Co. of N.Y. v. New Jersey,

431 U.S. 1, 19 n.17 (1977) (quoting Home Building & Loan Assn.

v. Blaisdell, 290 U.S. 398, 429-430 (1934)). As such, the Court

“presumes that contracting parties adopt the terms of their

bargain in reliance on the law in effect at the time the

agreement is reached.” Id.

      When the Consent Judgement was entered, Section 718

mandated the following payments:


      (1)   “Each employee who is a member of the Government

            Employees Retirement System shall contribute a
GERS v. Callwood, et al.
Civil No. 1981-5
Order
Page 44


            percentage of compensation”--the employee

            contribution. 3 V.I.C. § 718(b) (1984).

      (2)   “The employer shall contribute an amount paid upon a

            percentage of employees compensation”--the employer

            contribution. 3 V.I.C. § 718(g) (1984).

      (3)   “The employer shall make contributions which together

            with the members' contributions and the income of the

            system will be sufficient to provide adequate

            actuarially determined reserve for the annuities and

            benefits herein prescribed”--the ADEC. 3 V.I.C. §

            718(f) (1984).


      With respect to when these payments were due, Section 718

provided that “[t]he employer and employee contributions shall

be paid into the system each payroll period.” 3 V.I.C. § 718(h)

(1984). For the payments under Section 718(b) and (g), this

makes sense. Both of these payments are percentages of an

employee’s pay. Requiring the GVI to remit this money to GERS

each time an employee is paid seems the most logical payment

schedule and one which is enforceable.
GERS v. Callwood, et al.
Civil No. 1981-5
Order
Page 45


      The ADEC was to be based on “[a] computation . . . made

annually5 of the actuarial reserve requirements for the several

annuities and benefits provided [by GERS] for members and the

beneficiaries for services rendered, and to be rendered, by the

members.” 3 V.I.C. § 718(e) (1984). Section 718 did not specify

when the ADEC was to be made. The Legislature did not require a

payment of certain percentages of the ADEC for each pay period

as it did with the employer and employee contributions

referenced in Section 718(b) and (g).

      The disputed portion of the Consent Judgment in this matter

reads: The GVI “shall, within thirty (30) days of each payroll

period, certify and pay into the Employees’ Retirement System

Fund the total amount due of employee and employer contributions

as defined in Title 3, Section 718.” ECF No. 2, Ex. 3 at 1-2.

The ADEC is neither determined nor due within thirty days of

each payroll period. The ADEC computation was only determined

annually. It is hard to conceive how the parties intended an

obligation that was only calculated and known once per year to

be due, either in whole or in part, 24 times per year.6 Clearly



5 Section 718(e) has since been amended and currently requires that this
computation “be made bi-annually.” See 3 V.I.C. § 718(e) (2020).

6 See 3 V.I.C. § 562(a) (“The Commissioner of Finance shall pay all salaries
of all officials and employees of the Government of the United States Virgin
Islands on the basis of 2,080 hours per year, divided into pay periods of
GERS v. Callwood, et al.
Civil No. 1981-5
Order
Page 46


the Consent Judgment did not contemplate payment of an

indeterminate obligation every 30 days.

      Indeed, that conclusion is entirely consistent with United

States Supreme Court precedent that recognizes that:

        Consent decrees are entered into by parties to a case
        after careful negotiation has produced agreement on
        their precise terms. The parties waive their right
        to litigate the issues involved in the case and thus
        save themselves the time, expense, and inevitable
        risk of litigation. Naturally, the agreement reached
        normally embodies a compromise; in exchange for the
        saving of cost and elimination of risk, the parties
        each give up something they might have won had they
        proceeded with the litigation.

United States v. Armour & Co., 402 U.S. 673, 681 (1971). Given

this backdrop, the Court finds that, while the negotiated terms

of the Consent Judgment certainly contemplated the payment of

the statutorily determined employer and employee contributions

pursuant to Section 718(b) and (g), they did not contemplate the

payment of the ADEC.

                               III. CONCLUSION

      At the end of their service to the government, government

employees legitimately expect that their retirement will be

secure and not subject to compromise. To that end, Virgin

Islands law prescribes very specific time sensitive payment



86.67 hours each, or 24 pay periods each year payable on the fifteenth day
and the last business day of each month.”).
GERS v. Callwood, et al.
Civil No. 1981-5
Order
Page 47


obligations to GERS that must be borne both by the employee and

the GVI. To protect the value of those payments, Virgin Islands

law outlines specific remedies for any deficiencies. Those

remedies serve the salutary purposes of protecting the solvency

of GERS and encouraging compliance.

      At various times over the course of several decades, the

GVI has failed to pay employer and employee contributions into

GERS. The cumulative deficiencies and associated interest

penalties have exceeded $100 million. To its credit, in recent

times, when the GVI has been made aware of its outstanding

payments, it has addressed those deficiencies. Indeed, it did so

in July of 2018, when after the Court held the GVI in breach of

the Consent Judgment, the GVI payed GERS approximately $36

million. It did so again on March 3, 2020, when it paid GERS $5

million when the Court indicated that the GVI was in breach of

its payment obligations. That pattern and practice is laudable

as it reflects recognition of a key point enshrined in Virgin

Islands law with respect to the government employees’ retirement

funds--the funds are those of GERS, “not those of the Government

of the Virgin Islands.” 3 V.I.C. § 701(c).

      In an effort to determine and remedy any deficiencies in

those funds, the parties have hewn close to the Court’s

directive to cooperate and to proceed in a transparent manner.
GERS v. Callwood, et al.
Civil No. 1981-5
Order
Page 48


The Court is grateful for the parties’ efforts in its search for

the truth. That search has yielded a deficiency in funds of

$63,143,506.

      The   amount due is not small. The amount owed, however, is

necessary to repair and to make the payee whole. It is not a

windfall. It is an overdue debt for an injured party. The Court

is mindful that relief to the injured party should not be

delayed,7 nor the determination of the amount informed by the

defendant’s finances.8 At the same time, the Court is mindful

that the exercise of some grace may be appropriate.

      In short, the Court has the unenviable task of balancing

the need to ensure GVI compliance with the need to make the

injured parties--GERS and the untold numbers of government

employees--whole and not add insult to injury. Having considered

the competing factors, the Court finds that the balance is

appropriately reached by requiring the GVI to satisfy its

obligation in 7 equal installments occurring every 30 days,




7 See, e.g., Owens-Corning Fiberglas Corp. v. United States, 419 F.2d 439, 452
(Ct. Cl. 1969) (“However, it would be unfair indeed for the
Government's haste to waste Fenco's and Polytron's time and money. They
should be made whole.”).

8
 See, e.g., Geddes v. United Fin. Grp., 559 F.2d 557, 560 (9th Cir. 1977) (“It
has been widely held by the courts that have considered the problem that the
financial standing of the defendant is inadmissible as evidence in
determining the amount of compensatory damages to be awarded.”).
GERS v. Callwood, et al.
Civil No. 1981-5
Order
Page 49


beginning May 3, 2020.9 By this approach, the GVI can continue to

do what it has practiced in recent years, securing the

retirement benefits of its employees and keeping them free from

financial compromise.

      There is overwhelming evidence in this case that GERS is on

the verge of financial insolvency. That financial calamity, by

some estimates, is projected to occur in 2023. Though not quite

a road to perdition, in the wake of missing contributions, the

journey for many employees has not been easy, as Shoran Sasso,

GERS’s Director of Member Services testified:

         It is a very emotional thing to listen to
         individuals tell you that they can't send their
         children to college. They can't send their children
         to college. Oh my God, I'm getting emotional. They
         can't send their children to college. They can't pay
         their bills. They can't pay their health insurance.
         They are losing their homes, their cars. It's a
         really emotional thing on the staff. . . . It's
         really, really an emotional time in the office for
         my entire staff and myself.

Sept. 27, 2018, Hr’g Tr., ECF No. 97 at 67:13-25. Restoring the

unpaid contributions identified herein gives long serving, long

suffering, and understandably anxious government employees

several things that they deserve: (1) a demonstratable financial

commitment by the GVI to make them whole; (2) hope that they



9 The Court notes that in July of 2018 the GVI agreed to satisfy a payment
breach of approximately $36 million breach within 4 months.
GERS v. Callwood, et al.
Civil No. 1981-5
Order
Page 50


will receive their retirement benefits; and (3) hope that the

repository of their retirement funds will be supported.

Recapturing these missing contributions also provides GERS and

the GVI something that they need: an opportunity to forestall

insolvency.

      The premises considered, it is hereby

      ORDERED that GERS’s motions to supplement the record

docketed at ECF Numbers 202, 204, 205, and 237 are GRANTED; it

is further

      ORDERED that the GVI’s motion for an extension of time to

respond to the 2010-2018 Report is GRANTED; it is further

      ORDERED that the motion of the Government Employee’s

Retirement System to enforce judgment docketed at ECF Number 2

is DENIED insofar as it seeks the ADEC payments required by 3

V.I.C. § 718(f); it is further

      ORDERED that the GVI shall pay GERS $6,121,273 in interest

on unpaid employer contributions during the 2010-2018 period; it

is further

      ORDERED that the GVI shall pay GERS $13,860,879 for unpaid

employer contributions during the 1991-2009 period; it is

further
GERS v. Callwood, et al.
Civil No. 1981-5
Order
Page 51


      ORDERED that the GVI shall pay GERS $43,161,354 in interest

on unpaid employer contributions during the 1991-2009 period;

and it is further

      ORDERED that the GVI shall pay the total obligation of

$63,143,506 that is due pursuant to this order in 7 equal

installments occurring every 30 days, beginning May 3, 2020.




                                    S\
                                         Curtis V. Gómez
                                         District Judge
